IN THE SUPREME COURT OF THE STATE OF DELAWARE

DENNIS K. WILKERSON,                 §
                                     §         No. 554, 2015
      Defendant Below,               §
      Appellant,                     §         Court Below—Superior Court
                                     §         of the State of Delaware
      v.                             §
                                     §         Cr. ID No. 0907019455
STATE OF DELAWARE,                   §
                                     §
      Plaintiff Below,               §
      Appellee.                      §
                         Submitted: January 11, 2016
                         Decided:   February 1, 2016
                               ORDER
      This 1st day of February 2016, it appears to the Court that, on

December 23, 2015, the Clerk issued a notice to show cause, by certified

mail, directing the appellant to show cause why this appeal should not be

dismissed for the appellant’s failure to file an opening brief and appendix

and to pay the Supreme Court filing fee. The appellant has not responded to

the notice to show cause within the required ten-day period. Dismissal of

the appeal is deemed to be unopposed.

      NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules

3(b)(2) and 29(b), that this appeal is DISMISSED.

                                        BY THE COURT:

                                        /s/ Collins J. Seitz, Jr.
                                               Justice